     Case 2:16-cv-09388-VBF-JC Document 47 Filed 06/17/20 Page 1 of 2 Page ID #:3158



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     BRUCE PATRICK HANEY,                )   Case No. 2:16-cv-09388-VBF-JC
                                           )
12                                         )
                           Petitioner,     )
13                                         )   ORDER ACCEPTING FINDINGS,
                     v.                    )   CONCLUSIONS, AND
14                                         )   RECOMMENDATIONS OF
                                           )   UNITED STATES MAGISTRATE
15     W.L. MUNIZ, Warden,                 )   JUDGE
                                           )
16                                         )
                        Respondent.        )
17 ________________________________
18
         Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative First
19
   Amended Petition for Writ of Habeas Corpus by a Person in State Custody and
20
   Supplement (collectively, “Petition”) and all of the records herein, including the
21
   February 7, 2020 Report and Recommendation of United States Magistrate Judge
22
   (“Report and Recommendation”), and petitioner’s objections to the Report and
23
   Recommendation, as amended (“Objections”). The Court has further made a de
24
   novo determination of those portions of the Report and Recommendation to which
25
   objection is made. The Court concurs with and accepts the findings, conclusions,
26
   and recommendations of the United States Magistrate Judge and overrules the
27
   Objections.
28
     Case 2:16-cv-09388-VBF-JC Document 47 Filed 06/17/20 Page 2 of 2 Page ID #:3159



 1          IT IS HEREBY ORDERED that the Petition is denied, this action is
 2 dismissed with prejudice and that Judgment be entered accordingly.
 3          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner and on respondent’s counsel.
 5          IT IS SO ORDERED.
 6
 7 Dated: June 17, 2020
 8                                  ________________________________________
 9                                  HONORABLE VALERIE BAKER FAIRBANK
                                    SENIOR UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
